Case 2:19-cv-00090-JRG Document 133 Filed 12/02/19 Page 1 of 4 PageID #: 6337



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

  PERSONALIZED MEDIA
  COMMUNICATIONS, LLC

                       Plaintiff,

  v.
  GOOGLE LLC.                                             Case No. 2:19-cv-90-JRG
                                                              LEAD CASE
  AKAMAI TECHNOLOGIES, INC.
                                                          Case No. 2:19-cv-89-JRG
  NETFLIX, INC.
                                                          Case No. 2:19-cv-91-JRG
                       Defendants.


                               NOTICE OF COMPLIANCE

       Pursuant to the Court’s July 22,2019 First Amended Docket Control Order [Dkt. 79],

Defendants Google LLC, Akamai Technologies, Inc. and Netflix, Inc. hereby notify the Court

that they have served counsel of record for Plaintiff Personalized Media Communications, LLC

their P.R. 4-2 Preliminary Claim Constructions and Extrinsic Evidence via electronic

transmission on November 26, 2019.

Dated: December 2, 2019                             Respectfully submitted,


                                              By:          /s/ J. Mark Mann
                                                    J. Mark Mann
                                                    State Bar No. 12926150
                                                    mark@themannfirm.com
                                                    G. Blake Thompson
                                                    State Bar No. 24042033
                                                    blake@themannfirm.com
                                                    MANN | TINDEL | THOMPSON
                                                    300 West Main Street
                                                    Henderson, Texas 75652
                                                    (903) 657-8540
                                                    (903) 657-6003 (fax)
Case 2:19-cv-00090-JRG Document 133 Filed 12/02/19 Page 2 of 4 PageID #: 6338




                                         Charles K. Verhoeven
                                         charlesverhoeven@quinnemanuel.com
                                         David A. Perlson
                                         davidperlson@quinnemanuel.com
                                         Carl G. Anderson
                                         carlanderson@quinnemanuel.com
                                         Felipe Corredor
                                         felipecorredor@quinnemanuel.co
                                         m QUINN EMANUEL
                                         URQUHART & SULLIVAN,
                                         LLP
                                         50 California Street, 22nd Floor
                                         San Francisco, CA 94111
                                         Tel: 415-875-6600
                                         Fax: 415-875-6700

                                         Mark Yeh-Kai Tung
                                         marktung@quinnemanuel.com
                                         555 Twin Dolphin Drive, 5th Floor
                                         Redwood Shores, CA 94065
                                         Tel : 650-801-5000
                                         Fax: 650-801-5100

                                         Nima Hefazi (pro hac vice)
                                         nimahefazi@quinnemanuel.com
                                         Miles D. Freeman
                                         milesfreeman@quinnemanuel.com
                                          QUINN EMANUEL URQUHART &
                                         SULLIVAN LLP
                                         865 S. Figueroa Street, 10th Floor
                                         Los Angeles, CA 90017
                                         Tel: 213-443-3000
                                         Fax: 213-443-3100

                                         ATTORNEYS FOR DEFENDANT
                                         GOOGLE LLC.

                                         Jennifer H. Doan
                                         Texas Bar No. 08809050
                                         Kyle R. Akin
                                         Texas Bar No. 24105422
                                         HALTOM & DOAN
                                         6500 Summerhill Road, Suite 100
                                         Texarkana, TX 75503
                                         Telephone: (903) 255-1000
Case 2:19-cv-00090-JRG Document 133 Filed 12/02/19 Page 3 of 4 PageID #: 6339



                                         Facsimile: (903) 255-0800
                                         Email: jdoan@haltomdoan.com
                                         Email: kakin@haltomdoan.com

                                         OF COUNSEL:
                                         Clement Roberts
                                         ORRICK HERRINGTON &
                                         SUTCLIFFE LLP
                                         The Orrick Building
                                         405 Howard Street
                                         San Francisco, CA 94105-2669
                                         Phone: 415-773-5700
                                         Email: croberts@orrick.com

                                         Alyssa Caridis
                                         ORRICK HERRINGTON &
                                         SUTCLIFFE LLP
                                         777 South Figueroa Street, Suite 3200
                                         Los Angeles, CA 90017-5855
                                         Phone: 213-629-2020
                                         Email: acaridis@orrick.com

                                         ATTORNEYS FOR DEFENDANT
                                         NETFLIX, INC.

                                         Michael E. Jones
                                         SBN: 10929400
                                         mikejones@potterminton.com
                                         POTTER MINTON
                                         110 N. College, Suite 500
                                         Tyler, Texas 75702
                                         903.597.8311 (Telephone)
                                         903.593.0846 (Facsimile) OF

                                         COUNSEL:

                                         Carlos Perez-Albuerne
                                         G. Mark Edgarton
                                         Kevin C. Quigley
                                         CHOATE, HALL & STEWART LLP
                                         Two International Place Boston, MA 02110
                                         Tel.: (617) 248-5000
                                         Fax: (617) 248-4000

                                         ATTORNEYS FOR AKAMAI
                                         TECHNOLOGIES, INC.
Case 2:19-cv-00090-JRG Document 133 Filed 12/02/19 Page 4 of 4 PageID #: 6340




                               CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered

electronically via U.S. District Court [LIVE]- Document Filing System, to all counsel of record,

on this 2nd day of December, 2019.


                                                         /s/ J. Mark Mann
                                                   J. Mark Mann
